Parker C. J.
delivered the opinion of the Court. It being agreed that the person summoned as trustee was not an' inhabitant of, or resident within, any town in this commonwealth, but that he only came within it occasionally in the day time to look after some of his property, having his home all the time within the State of Rhode Island, we are of opinion that he is not liable to this process within this jurisdiction.1 We see no distinction in principle between this case and the case of Tingley v. Bateman Tr.

 By the Revised Statutes it is enacted, that any person having any goods, effects or credits of the principal defendant entrusted or deposited m his hands or possession, may be summoned as a trustee. Revised Stat. c. 109, §4